                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00292-RJC-DSC
USA                                         )
                                            )
    v.                                      )              ORDER
                                            )
LAURENCE SESSUM (2)                         )
                                            )

         THIS MATTER is before the Court on the defendant’s motion for a second

continuance of the trial of this case, currently scheduled during the December 3,

2018 criminal trial term. (Doc. No. 22).

         On August 22, 2018, the grand jury indicted the defendant for an alleged

fraudulent debt collection scheme, (Doc. No. 3), and the case was set for trial during

the October 2018 term, (Scheduling Order, Sept. 4, 2018). At that time, the

government was ordered to provide required discovery within ten days. (Discovery

Order, Sept. 4, 2018).

         Counsel moved to continue the case on September 18, 2018, stating he had

not received discovery and was unable to prepare for trial. (Doc. No. 18: Motion at

1). The Court granted the motion and re-set the trial during the December 2018

term. (Doc. No. 19: Order). Counsel filed the instant motion for a second

continuance on November 2, 2018, stating that he has still not received a copy of the

discovery, which he expects is voluminous. (Doc. No. 22 at 1). It would be troubling

to the Court if information required to be disclosed by the Discovery Order issued

September 4, 2018, has not been made available to the defendant.
      IT IS, THEREFORE, ORDERED that the government shall file a response to

the defendant’s motion within ten days of the entry of this Order. The government

shall specifically address whether information required to be disclosed has been

made available or provided to the defendant, and, if not, why not and the expected

schedule for its provision. If an evidentiary hearing is necessary to resolve the

motion to continue, the parties will be notified by separate order.


                                         Signed: November 5, 2018




                                           2
